*412ORDER
Illinois inmate Linda Caldwell was found guilty of violating prison rules by the Adjustment Committee at Dwight Correctional Center, and her punishment included the loss of good-time credits. Because good time affects the length of custody, state prisoners like Caldwell may challenge prison disciplinary proceedings resulting in the loss of good time by way of a federal petition for a writ of habeas corpus so long as they first exhaust adequate and available state remedies. 28 U.S.C. § 2254(b)(1)(A); McAtee v. Cowan, 250 F.3d 506, 508 (7th Cir.2001). Caldwell sought such a writ, but the district court dismissed her petition without prejudice after concluding that she had failed to first exhaust her state remedies by seeking an order of mandamus from an Illinois court.
This decision was correct. As we explained in McAtee, Illinois inmates seeking the restoration of good-time credits lost due to constitutionally infirm disciplinary proceedings must “file a complaint for an order of mandamus from an Illinois circuit court. If dissatisfied with the result, the inmate must invoke one complete round of the normal appellate process, including seeking discretionary review before the state supreme court.” McAtee, 250 F.3d at 508-09 (citation omitted). Because Caldwell concedes that she failed to seek an order of mandamus, we AFFIRM the judgment of the district court.